Citation Nr: 1720690	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  09-29 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total rating based on unemployability due to service-connected disability prior to April 29, 2014.


REPRESENTATION

J. Michael Woods, Attorney at law


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from November 1978 to February 2002.

The appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office in Houston, Texas that, in pertinent part, denied entitlement to service connection for diabetes mellitus, type II and a total rating based on unemployability due to service-connected disability (TDIU).

By rating decision in March 2015, a 100-percent disability rating and basic eligibility to Dependents' Educational Assistance were granted, effective from April 29, 2014.  The claim for TDIU prior to April 29, 2014, remains on appeal as the maximum schedular benefit has not been assigned from the date of the original claim. See AB v. Brown, 6 Vet.App. 35 (1993).

The Veteran was scheduled for a personal hearing in April 2015 before a Member of Board in Washington, DC but cancelled his appearance.  

By decision in February 2016, the Board granted service connection for diabetes mellitus, type II.  This is the full grant of this benefit sought on appeal and it is no longer for appellate consideration.  The issue of entitlement to TDIU was remanded for further development.

Review of record discloses that in April 2008, the Veteran requested 100-percent total and permanent rating.  It does not appear that this claim has been addressed from that date.  This matter is therefore referred to the RO for an appropriate response.

Following review of the record, the appeal is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

The Veteran asserts that the symptoms associated with his multiple service-connected disorders precluded securing and maintaining gainful employment prior to April 29, 2014, such that TDIU is warranted prior to that date.  

Review of the record discloses that when this case was remanded in February 2016, the Board noted that the Veteran had not identified which of his service-connected disabilities caused him to be unable to work.  He was therefore requested to complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and, among other things, identify the service-connected disabilities that precluded employability, and provide a complete employment history.

Additionally, it was noted that the medical evidence of record did not address the impact of the Veteran's service-connected disabilities on his ability to work, either alone or in combination.  The Board pointed out that VA's duty to assist includes obtaining an examination where necessary.  38 U.S.C.A. § 5103A (d) 9West 2014); 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006); see also Friscia v. Brown, 7 Vet.App. 294, 297 (1994).  The Board thus concluded that on remand, the Veteran should be scheduled for an appropriate examination to determine the impact of his service-connected disabilities on his claimed employability.  The record reflects that a post remand examination has not been scheduled or conducted to date.  

The Board observes that in an ensuing April 2016 rating decision and supplemental statement of the case, the RO denied TDIU, noting that since the application for TDIU, VA Form 21-8940, and other evidence had not been received to date, it was assumed that the Veteran did not wish to continue to pursue a claim for individual unemployability.

The record reflects, however, that subsequently received were a completed VA Form 21-8940, as well a private clinical reports and clinical records from his Social Security Administration file in support of the claim for TDIU.  The Board thus finds that such documents sufficiently satisfy the Board's request for additional information in this regard such that a VA examination should be scheduled.  

Accordingly, the case is remanded for the following actions:

1.  The RO should schedule the Veteran for an appropriate VA examination(s) to determine whether his service-connected disabilities, alone or in combination, rendered him unable to secure or follow a substantially gainful occupation prior to August 29, 2014.  Access to Virtual VA/VBMS must be made available to the examiner(s) for review.  All appropriate testing should be conducted and clinical manifestations should be reported in detail.  The Veteran should be asked to provide a complete medical and employment history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, the examiner is asked to provide a full description of the effects of the service-connected disabilities on the Veteran's ordinary activities, especially on his ability to work, prior to April 29, 2014.  A complete rationale must be provided for any opinions expressed.  

The examiner is advised that service connection is in effect for cervical spine spondylosis with degenerative disc disease, peripheral neuropathy of the right and left upper extremities and left and right lower extremities, status-post open reduction internal fixation (ORIF) of the left ankle, radiculopathy of the right and left lower extremities, lumbar spine spondylosis, degenerative medial meniscus of the right knee, tinnitus, hypertension, bilateral hearing loss, left ankle scars, and diabetes mellitus, type II. 

2.  The Veteran should be given adequate notice of the examination(s) that includes advising him of the consequences of his failure to report..  If he fails to report to the examination, this fact should be documented in the claims file.

3.  After taking any further development deemed appropriate, re-adjudicate the claim, to include consideration of whether the requirements for referral to the Director, Compensation Service, are invoked under 38 C.F.R. § 4.16 (b) (2016).  If the benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


